                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                           :
OWEN SPANGENBERG,                          :
                            Plaintiff,     :
                                           :
                     v.                    :                    No. 18-cv-4915
                                           :
MCNEILUS TRUCK &                           :
MANUFACTURING, INC.;                       :
OSHKOSH CORPORATION;                       :
OSHKOSH SPECIALTY VEHICLES,                :
INC.; OSHKOSH SPECIALTY                    :
VEHICLES, LLC; OSHKOSH, INC.; and          :
SCOTT RAVERT                               :
                                           :
                          Defendants.      :
                                           :


                                         ORDER

      AND NOW, this 1st day of May, 2019, for the reasons expressed in the opinion issued

this date, IT IS ORDERED THAT:

   1. Plaintiff’s Motion to Remand to State Court, ECF No. 10, is GRANTED.

   2. This case is REMANDED to the Court of Common Pleas of Philadelphia County.

   3. Defendant Scott Ravert’s Motion to Dismiss, ECF No. 7, is DENIED as moot.

   4. The Clerk of Court shall CLOSE this case.

                                                        BY THE COURT:




                                                        /s/ Joseph F. Leeson, Jr.
                                                        JOSEPH F. LEESON, JR.
                                                        United States District Judge




                                          050119
